DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Election/Restrictions
Applicant’s election without traverse of claims 1 through 16 in the reply filed on 3/11/22 is acknowledged.  
 Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein second base substrate” in line 2.  The absence of an article adjective creates an ambiguity of whether the limitation refers to the previously recited second substrate or a different substrate. 
 Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 Claim(s) 1 through 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Law (US 2010/0252934)
 Regarding claim 1
 Law teaches an integrated circuit structure, comprising: a front end of line (FEOL) structure comprising a device (102) and a power/ground (104) contact connecting the device (102) (paragraph 19-21) (fig 1,2); a front side back end of line (BEOL) structure (201) disposed over a front side of the FEOL structure (fig 2) (paragraph 25); a backside BEOL structure (401) disposed over a back side of the FEOL structure and comprising a power/ground interconnect connecting the power/ground contact (fig 4) (paragraph 31-32).
a carrier (703) disposed on a bonding surface of the front side BEOL structure (201) (fig 7) (paragraph 51-52).
Regarding claim 2.
Law teaches the front side BEOL structure is free of power/ground interconnect connecting the power/ground contact (104)(fig 2,4).
 Regarding claim 3.
Law teaches a base substrate (101) (paragraph 19) disposed between the FEOL structure and the backside BEOL structure (401) and a through substrate via (303) extending through the base substrate (101) and connecting the power/ground contact (fig 4) (paragraph 52).
 Regarding claim 4.
Law teaches a power/ground terminal (403) disposed on the backside BEOL structure (401) and connecting the power/ground interconnect (fig 4) (paragraph 31-33).
Regarding claim 5.
Law teaches comprising an I/O terminal disposed on a bonding surface of the front side BEOL structure (201) and connecting an I/O contact (613) on the FEOL structure (paragraph 43) (fig 6a).
 Regarding claim 6.
Law teaches the carrier (705) comprises a carrier substrate, an integrated circuit, a semiconductor wafer, or an interposer (paragraph 51).
Regarding claim 7.
Law teaches an I/O terminal (403) disposed on a bonding surface of the backside BEOL structure (401) and connecting (301) an I/O contact on the FEOL structure (paragraph 42-43) (fig 4).
 Regarding claim 8.
Law teaches a dielectric material (106) covering side surfaces of the FEOL structure, and the front side BEOL structure (paragraph 19).
Regarding claim 9.
Law teaches a stacked integrated circuit structure, comprising: a first integrated circuit (701) comprising: a first FEOL structure comprising a first device (102) and a first power/ground contact connecting (303) the first device (paragraph 19-21) (fig 1,2); a first front side BEOL structure (201) disposed over a front side of the first FEOL structure (102) (fig 2) (paragraph 25); and a first backside BEOL structure (401) disposed on a backside of the first FEOL structure (102) and comprising a first power/ground interconnect connecting (303) the first power/ground contact (fig 4) (paragraph 31-32); and a second integrated circuit (705) stacked over the first integrated circuit (701) and bonded with the first front side BEOL structure (fig 7).
Regarding claim 10.
Law teaches the first integrated circuit further comprises a dielectric material (106) covering side surfaces of the first FEOL structure (102), and the first front side BEOL structure (201) (fig 4,7) (paragraph 19).
 Regarding claim 11.
 Law teaches the first integrated circuit (701) further comprises a first I/O terminal (613) on a bonding surface of the first front side BEOL structure (201) bonded with second integrated circuit (705) (fig 6a,7) (paragraph 43).
Regarding claim 13.
Law teaches the second integrated circuit (705) comprises: a second base substrate (101); a second FEOL structure (102) disposed over the second base substrate (101); and a second BEOL structure (201) disposed over and electrically connecting the second FEOL structure (102), wherein the second BEOL structure (201) is bonded with the first front side BEOL structure (201) (fig 7).
   Regarding claim 15
 Law teaches a semiconductor device (703) disposed between the first integrated circuit (701) and the second integrated circuit (705) (fig 7).
  Regarding claim 16.
Law teaches the semiconductor device (703) comprises: an intermediate base substrate (101); a plurality of intermediate I/O terminals on two opposite sides of the intermediate substrate (101) (paragraph 52); and an intermediate through via (301) extending through the intermediate base substrate (101) and connecting the plurality of intermediate I/O terminals, wherein the plurality of intermediate I/O terminals are connected to a first I/O terminals of the first integrated circuit (701) and a second I/O terminals of the second integrated circuit (705) respectively (fig 7) (paragraph 51-52).
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) as applied to claim 9 and further in view of Dubey (US 2020/0076424).
Regarding claim 12.
Law teaches the second integrated circuit (705) comprises: a second FEOL structure (102) comprising a second device; a second front side BEOL structure (201) disposed on a front side of the first front side BEOL structure (201) (fig 7); and a second backside BEOL structure disposed on a backside of the first front side BEOL structure where the second power/ground contact disposed.
  Law does not teach power/ground contact connecting the first device.
Dubey teaches stacked devices comprising a through silicon via (36) wherein a first power/ground contact (44) connects the through silicon via  (36) to a first device (38-2) (fig 1) (paragraph 21-24).
It would have been obvious to one of ordinary skill in the art to provide a power connection to the device in order to distribute power to the devices of the stacked die (Dubey, paragraph 22)
  Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (US 2010/0252934) as applied to claim 13 and further in view of Gambino (US 2016/0372416).
Regarding claim 14.
Law teaches second base substrate (101) comprises a SOI wafer (paragraph 19).
Law does not teach that the SOI comprises a BOX
Gambino teaches a substrate comprises a SOI wafer with a buried oxide (BOX) layer (paragraph 10).
It would have been obvious to one of ordinary skill in the art for the SOI substrate to comprise a buried oxide because oxide is an insulating material that will prevent current flow through the substrate. 
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J GOODWIN/Examiner, Art Unit 2817